IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                    No. 02-40649
                                  Summary Calendar



                         GEORGE WILLIAM RIECK, JR.,

                                                        Petitioner-Appellant,

                                         versus

                       JANIE COCKRELL, DIRECTOR,
                 TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                         INSTITUTIONAL DIVISION,

                                                         Respondent-Appellee.

                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                          --------------------

                                  January 21, 2003

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:

      George W. Rieck, Jr., Texas prisoner # 654389, was convicted

of indecency with a child and was sentenced to 16 years in prison.

He was released on mandatory supervision, but it was revoked when

he   failed    to    abide   by    its    conditions   and   was   involuntarily

discharged from a sex offender counseling program.                 He filed the

instant 28 U.S.C. § 2254 petition to challenge the revocation of

his mandatory supervision.           The district court denied him relief,

and this court granted him a certificate of appealability on the

issue “whether the revocation of [his] mandatory supervision due to
his failure to comply with the statute requiring him to attend sex

offender counseling which was enacted after he was convicted and

sentenced is a violation of the Ex Post Facto Clause.”

     This court applies an “intent-effects” test to determine

whether a law is punitive and thus violates the Ex Post Facto

Clause.    See Moore v. Avoyelles Correctional Center, 253 F.3d 870,

872-73 (5th Cir. 2001).      Under this test, “courts ask whether 1)

the legislature intended the sanction to be punitive, and 2) the

sanction is ‘so punitive’ in effect as to prevent courts from

legitimately viewing it as regulatory or civil in nature.”           Id.

     Our analysis of the law at issue here convinces us that it was

not intended to be punitive and serves important nonpunitive goals.

See id.; see also McKune v. Lile, 122 S. Ct. 2017, 2023-26 (2002);

Kansas v. Hendricks, 421 U.S. 346, 350 (1997).         Rieck has not shown

that the state courts acted unreasonably in rejecting this claim.

See DiLosa v. Cain, 279 F.3d 259, 262 (5th Cir. 2002); see also

Lockhart    v.   Johnson,   104   F.3d   54,   56-57   (5th   Cir.   1997).

Accordingly, the judgment of the district court is

     AFFIRMED.




                                     2